 Case 2:19-cv-08094-GW-E Document 42 Filed 07/28/20 Page 1 of 3 Page ID #:643



 1   Peter Rukin, SBN 178336
 2
     prukin@rukinhyland.com
     Valerie Brender, SBN 298224
 3   vbrender@rukinhyland.com
 4
     RUKIN HYLAND & RIGGIN LLP
     1939 Harrison Street, Ste. 290
 5   Oakland, CA 94612
 6
     Telephone: (415) 421-1800
     Facsimile: (415) 421-1700
 7
     Aaron Kaufmann, SBN 148580
 8
     akaufmann@leonardcarder.com
 9   Elizabeth Gropman, SBN 294156
     egropman@leonardcarder.com
10
     LEONARD CARDER, LLP
11   1999 Harrison, Suite 2700
     Oakland, CA 94612
12
     Telephone: (510) 272-0169
13   Facsimile: (510) 272-0174
14
     Attorneys for Plaintiffs
15
     (Additional Counsel below)
16

17                         UNITED STATES DISTRICT COURT

18                       CENTRAL DISTRICT OF CALIFORNIA

19   JIMMY BARBOZA, MANUEL                   CASE NO. CV 19-8094-GW-Ex
     MARQUEZ, FRANCIS REAPORT,
20   MATTHEW BLEHM, LARRY                    ORDER GRANTING STIPULATION
21   LUNDVALL, EDWARD SMITH,                 REGARDING DISCOVERY
     GARY HAYES, MICHAEL
22   MARTINSON and GABRIEL FIERRO,           Date: July 30, 2020
23                                           Time: 8:30 a.m.
                     Plaintiffs,             Courtroom: 9D
24         v.
25   FLOWERS FOODS, INC., FLOWERS
     BAKING CO. OF MODESTO, LLC,
26   and FLOWERS BAKING CO. OF
27   HENDERSON, LLC,
28                   Defendants.

                  [PROPOSED] ORDER GRANTING STIPULATION REGARDING DISCOVERY
                                    Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 42 Filed 07/28/20 Page 2 of 3 Page ID #:644



 1   ALEXANDER M. CHEMERS, SBN 263726
 2
     alexander.chemers@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK &
 3   STEWART, P.C.
 4
     400 South Hope Street, Suite 1200
     Los Angeles, CA 90071
 5   Telephone: 213-239-9800
 6
     Facsimile: 213-239-9045

 7   JARED L. PALMER, SBN 287974
 8   jared.palmer@ogletree.com
     J.P. SCHREIBER, SBN 317829
 9   john.schreiber@ogletree.com
10   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
11   Steuart Tower, Suite 1300 One Market Plaza
12   San Francisco, CA 94105
     Telephone: 415-442-4810
13   Facsimile: 415-442-4870
14
     Attorneys for Defendants
15   FLOWERS FOODS, INC., FLOWERS BAKING
16   CO. OF MODESTO, LLC, and FLOWERS
     BAKING CO. OF HENDERSON, LLC
17

18

19

20

21

22

23

24

25

26

27

28

                [PROPOSED] ORDER GRANTING STIPULATION REGARDING DISCOVERY
                                  Case No. 2:19-cv-08094-GW-Ex
 Case 2:19-cv-08094-GW-E Document 42 Filed 07/28/20 Page 3 of 3 Page ID #:645



 1         Upon review of the Stipulation submitted by both Parties, the Court hereby
 2   GRANTS the Parties’ stipulation regarding discovery.
 3         The Court HEREBY ORDERS the following:
 4      1. Plaintiffs shall propound a round of written discovery, followed by a Rule
 5         30(b)(6) deposition of Defendants;
 6      2. Plaintiffs shall respond to Defendants’ outstanding written discovery, with the
 7         depositions of Plaintiffs to follow;
 8      3. The Parties shall, to the extent possible, comprehensively cover topics and
 9         issues in deposition applicable to the ABC Test so that a reopening of
10         depositions is not necessary following the California Supreme Court’s
11         decision in Vazquez v. Jan-Pro Franchising Int’l., Inc., No. S258191, and the
12         Ninth Circuit’s decision in Cal. Trucking Assoc., et al. v. Xavier Becerra, et
13         al., No. 20-55106.
14

15
     IT IS SO ORDERED.
16

17

18   DATED: July 28, 2020                         ___________________________
19
                                                  Hon. George H. Wu
                                                  United States District Judge
20

21

22

23

24

25

26

27

28
                                                 -1-
                 [PROPOSED] ORDER GRANTING STIPULATION REGARDING DISCOVERY
                                   Case No. 2:19-cv-08094-GW-Ex
